Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       The application has been amended as follows:

       Page 1, line 4, after “August 21, 2018,” insert --issued as US Patent No. 10,447,491;--

Allowable Subject Matter
3.    Claims 2-41 are allowed.
      The following is an examiner’s statement of reasons for allowance:
       Regarding claims, 2, 12, 22, and 32, patentability resides in “determining, by the first device and at a second time after the first time, an event associated with the premises; and causing, based on the event, termination of the heartbeat signal.”, in combination with the other limitations of the claim.
        Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
      a. Poder et al. (US 2016/0189524) disclose processing sensor data.
      b. Naidoo et al. (US 2014/0232861) disclose video security systems and methods.
      c. Cohn et al. (US 2012/0158161) disclose defining and implementing sensor triggered response rules.

5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
      Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2685